DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 10/01/2020 has been considered by the Examiner. Currently claims 1-12 and 14-20 are pending, claims 1 and 10 have been amended, and claim 13 is canceled. A complete action on the merits of claims1-12 and 14-20 follows below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recites the limitation “the expandable outlet connector.” However, it is unclear which “expandable outlet connector” the claim is referring. Claim 1 lines 6-7 recite “each of the first opening and the second opening is configured to receive an expandable outlet connector.” For the purposes of compact prosecution the Examiner interprets the limitation such that the air can pass through the first and second opening configured to receive an expandable outlet connector. 
Claims 2-9 are rejected due to their dependency on rejected claim 1.  
Claims 11-12, and 14-20 are rejected due to their dependency on rejected claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gammons (Pub. No. 2014/0277307) in view of Newkirk (2007/0181751) and in further view of Hooker (5,062,424). 
Regarding claim 1, Gammons teaches a tubular convective system ([Abstract] convective air blanket), comprising: an inflatable tubular convective device, comprising:  a tubular structure ([Abstract] Convective air blankets include two sheets joined together to form an inflatable chamber) comprising: a first end and an opposing second end, wherein the first end defines a first opening and the second end defines a second opening (Figs 2, 4, 5, 8-9, and 12 illustrate blankets having a first inlet opening on a first end and a second inlet opening on a second end), and wherein each of the first opening and the second opening is configured to receive an expandable outlet connector (each of the inlet openings are capable of receiving an air supply hose comprising an outlet connector of [0013][0048]); and a flexible material, wherein at least part of the tubular structure is air permeable (One of the two sheets is air permeable to exhaust conditioned air toward the animal).
 Gammons does not teach a fixation element comprising a first ring, wherein the first ring is configured to secure a first part of the tubular convective device.
However, Newkirk teaches a fixation element (line management device 50 which includes line manager 58 and the support assembly 54.  The support assembly 54 includes a support bracket 60 and a support plate 62 which are coupled together by a first and a second coupler 64 and 66 respectively)  comprising a first ring ([0025] the line manager 58 includes a first channel 116 which is encompassed by extending portion 130, first finger 124, first bottom portion 120, second finger 126, and  extending portion 134) and configured to secure a first part of the tubular device (line management device 50 provides for the support and/routing of one or more patient care lines which extend from a patient supported on the surface 24 to a variety of known medical care devices, including medical equipment and medical supplies. Such patient care lines can include air supply lines [0025]). 

While Gammons provides air can pass through the expandable outlet connect and the first or second openings of the tubular structure to inflate the flexible material and emit the air through the air permeable part of the flexible material ([0048]), it is silent about specifically teaching air passing through the first and second openings.
However, Hooker teaches a device within the same field of invention (thermal therapy device), comprising first and second openings and expandable outlet connectors wherein air can pass through these elements (Fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubular structure and expandable outlet connector for each of the first opening and the second opening such that air can pass through first and second openings since Hooker teaches passing air through the first and second openings provides the advantage of rapid thermal therapy by convection (Col. 4 lines 35-45). 
Regarding claim 2, Gammons in view of Newkirk and Hooker teaches the limitations of claim 1 as previously rejected above. Newkirk teaches wherein the fixation element further comprises a second ring connected to the first ring, and wherein the second ring is configured to a secure a second part of the inflatable tubular convective device (second channel 118 formed by extending portion 132, third finger 128, second 
Regarding claim 3, the combination teaches the limitations of claim 1 as previously rejected above. Newkirk teaches wherein the first ring has an opening (Fig. 4 gap 140). 
Regarding claim 4, the combination teaches the limitations of claim 3 as previously rejected above. Newkirk teaches wherein a width of the opening is less than a diameter of the first ([0040][0041] the gap is adjustable).
Regarding claim 5, the combination teaches the limitations of claim 1 as previously rejected above. Newkirk teaches wherein the fixation element further comprises a flat element (when viewing the first  bottom portion 120 or the second bottom portion 122 from a plane parallel with respect to the longitudinal plane of the first bottom portion 120 or the second bottom portion, it is considered to be  generally flat).
Regarding claim 6, the combination teaches the limitations of claim 1 as previously rejected above. Newkirk teaches wherein the fixation element further comprises an attachment element (support bracket 60 and support 62) configured to attach to a fixture (the brackets are coupled to the support assembly 54 by first and second coupler 64 and 66 respectively). 
Regarding claim 7, the combination teaches the limitations of claim 6 as previously rejected above. Newkirk teaches wherein the attachment element comprises a generally “L” shape part (support plate 62 or the combination of the support plate 62 and the support bracket 60 is generally “L” shaped).

Regarding claim 16, the combination teaches the limitations of claim 8 as previously rejected above. Gammons teaches wherein the air-guide element comprises a guiding seal extending from an edge of the inflatable tubular convective device toward the tubular structure (channel seams 206 closest to the edges of the blanket are the guiding seals extending from the edge of the blanket. See annotated Fig. 2 below). It is the position of the Examiner that the claim does not require the guiding seal to be contacting the edge of the tubular convective device.

    PNG
    media_image1.png
    408
    1048
    media_image1.png
    Greyscale

Regarding claim 17, the combination teaches the limitations of claim 8 as previously rejected above. Gammons teaches wherein the air guide element is disposed within the tubular structure (channel seams 206 are formed similar to the peripheral seams where the top and bottom sheets of the blanket are sealed together to form the seal. Therefore, the channel seams 206 are disposed within the blanket). 
Regarding claim 18, the combination teaches the limitations of claim 8 as previously rejected above. Gammons teaches wherein the air-guide element is configured to facilitate forming creases at the edge of the air-guide element when the inflatable tubular convective device is inflated and bent (the spacing of the channel seams 206 relative to each other and the peripheral seam 204A is such that the channels 226 are narrow. This results in a blanket 100 that is thin and has a low profile [0049]. It is the position of the Examiner that when blanket 100 inflates the channel seams 206 are capable of forming creases in the blanket). 



Claims 1, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berke (5165,400), in view of Gammons (Pub. No. 2014/0277307), Newkirk (2007/0181751), and in further view of Hooker (5,062,424).
Regarding claim 1, Berke teaches a tubular convective system ([Abstract] convective hyperthermia article), comprising: an inflatable tubular convective device, comprising:  a tubular structure ([Abstract] U-shaped hollow body with two legs and a cross piece connecting the legs) comprising: a first end and an opposing second end, wherein the first end defines a first opening  (receptacle opening 16 is positioned in the approximate center side wall of the cross piece 15 for the purpose of receiving the air delivery hose 12 from the heat source 11; Col. 3 lines 35-40); and a flexible material (The legs and cross piece are flexible to allow folding the article during shipping and storage and most importantly during use; Col. 3 lines 25-30), wherein at least part of the tubular structure is air permeable (Fig. 3 A set of substantially uniformly spaced air holes 20 is provided in at least the inner area of the legs and cross piece).
Berke does not teach wherein the second end defines a second opening. However, Gammons provides for a convective device comprising a first and a second opening at respectively a first and second end of the convective device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the convective article in Berke to provide for an additional opening at a second end since Gammons provides its inlet ports are provided to allow connection to an air supply from either side of the blanket (Abstract). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the openings such that they are configured to receive an expandable outlet connector for the purposes of allowing a hose to connect to a port on the convective device and when the hose connector is in the plane of the convective device, it prevents the weight of the hose from twisting the convective device [0013].
 Gammons does not teach a fixation element comprising a first ring, wherein the first ring is configured to secure a first part of the tubular convective device.
However, Newkirk teaches a fixation element (line management device 50 which includes line manager 58 and the support assembly 54.  The support assembly 54 includes a support bracket 60 and a support plate 62 which are coupled together by a first and a second coupler 64 and 66 respectively)  comprising a first ring ([0025] the line manager 58 includes a first channel 116 which is encompassed by extending portion 130, first finger 124, first bottom portion 120, second finger 126, and  extending portion 134) and configured to secure a first part of the tubular device (line management device 50 provides for the support and/routing of one or more patient care lines which extend from a patient supported on the surface 24 to a variety of known medical care devices, including medical equipment and medical supplies. Such patient care lines can include air supply lines [0025]). 

While Gammons provides air can pass through the expandable outlet connect and the first or second openings of the tubular structure to inflate the flexible material and emit the air through the air permeable part of the flexible material ([0048]), it is silent about specifically teaching air passing through the first and second openings.
However, Hooker teaches a device within the same field of invention (thermal therapy device), comprising first and second openings and expandable outlet connectors wherein air can pass through these elements (Fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubular structure and expandable outlet connector for each of the first opening and the second opening such that air can pass through first and second openings since Hooker teaches passing air through the first and second openings provides the advantage of rapid thermal therapy by convection (Col. 4 lines 35-45). 
Regarding claim 9, the combination teaches the limitations of claim 1 as previously rejected above. Berke teaches wherein the tubular structure comprises a blown film and a plurality of apertures disposed on the blown film (Col. 3 lines 30-35; Suitable materials used in construction of the article include woven and non-woven fabrics and cellulosics.  A particularly preferred material is a non-woven fabric having a 
Regarding claim 19, the combination teaches the limitations of claim 9 as previously rejected above. Berke teaches wherein the tubular structure comprises a first portion (inner portion of the device) and a second portion (outer portion of the device) separated from the first portion longitudinally, and wherein the plurality of apertures are only disposed on the first portion of the tubular structure (Col. 3 , lines 61-65; A set of substantially uniformly spaced air holes 20 is provided in at least the inner area of the legs and cross piece… optimum air flow directed to the patient is achieved when the holes are provided in the inside approximate half of the article's U-shaped body).
Claims 10-12, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gammons (Pub. No. 2014/0277307) in view of Ponsi (2013/0205495) as further evidenced by Anderson (5,773,275) and in further view of Hooker (5,062,424).
Regarding claim 10, Gammons teaches a tubular convective system ([Abstract] convective air blanket), comprising: an inflatable tubular convective device, comprising:  a tubular structure ([Abstract] Convective air blankets include two sheets joined together to form an inflatable chamber) comprising: a first end and an opposing second end, wherein the first end defines a first opening and the second end defines a second opening (Figs 2, 4, 5, 8-9, and 12 illustrate blankets having a first inlet opening on a first end and a second inlet opening on a second end), and wherein each of the first opening and the second opening is configured to receive an expandable outlet connector (the inlet openings are capable of receiving an outlet connector of an air 
a fixation element comprising a flexible element wherein the flexible element is configured to secure a first part of the tubular convective device (Figs. 14, 16, 20, and 21 illustrate that the convective blanket can include straps wherein one end of the strap is secure to the tubular convective device). 
Gammons does not teach a flat element wherein the flexible element is attached to the flat element proximate a first end of the flexible element.
However, Ponsi teaches a system for use with a bed comprising a separate fastener 36, Fig. 13 connected to bed 12 to create a connection member for one or more straps 30. The straps 30 are configured for being releasably connected to the bed 12, and may include a releasable connecting structure 33, such as a hook-and-loop connecting structure as shown in FIGS. 1-3 and 6, as well as other types of releasable or non-releasable connections, e.g., clips, hooks, clasps, buckles, ties, etc. Additionally, the hook and loop connecting structure 33 allows for adjustability in the tightness of the connection of the strap 30 to the bed 12 [0056].   
Therefore, it would have been obvious to one of ordinary skill in the art to include a flat element such that the flexible element is attached to the flat element proximate the first end of the flexible element for the purposes of providing an adjustable connection and removably securing the straps to the bed. Further evidence by Anderson provides straps or flexible element extending from an inflatable convective device can be secured 
While Gammons provides air can pass through the expandable outlet connect and the first or second openings of the tubular structure to inflate the flexible material and emit the air through the air permeable part of the flexible material ([0048]), it is silent about specifically teaching air passing through the first and second openings.
However, Hooker teaches a device within the same field of invention (thermal therapy device), comprising first and second openings and expandable outlet connectors wherein air can pass through these elements (Fig. 4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubular structure and expandable outlet connector for each of the first opening and the second opening such that air can pass through first and second openings since Hooker teaches passing air through the first and second openings provides the advantage of rapid thermal therapy by convection (Col. 4 lines 35-45). 
Regarding claim 11, the combination teaches the limitations of claim 10 as previously rejected above. Ponsi teaches wherein the flat element is configured to releasably attach to the flexible element proximate to a second end of the flexible element ([0056] the straps include a releaseable connecting structure 33 such as a hook-and-loop connecting structure).
Regarding claim 12, the combination teaches the limitations of claim 11 as previously rejected above. Ponsi teaches wherein the flat element comprises a slit allowing the flexible element to slide in (a slot in fastener 36).

Regarding claim 15, the combination teaches the limitations of claim 10 as previously rejected above.   Gammons teaches wherein the flexible element comprises at least one of a tube, a string, and a strap (Figs. 14, 16, 20, and 21 illustrate that the convective blanket can include straps wherein one end of the strap is secure to the tubular convective device). Anderson likewise provides for ties/straps 138 or 400.
Regarding claim 20, the combination teaches the limitations of claim 10 as previously rejected above. Gammons teaches wherein the tubular convective device comprises an air-guide element configured to direct flow of inflating medium when the tubular convective device is bent ([0049] Within the boundary of the peripheral seam 204-A are a series of channel seams 206-A that define channels 226 between the lines of the channel seams 206-A and between the channel seams 206-A and the peripheral seam 204-A. The channels 226 direct the conditioned air from the inlets 302 through the convective air device 100-A to ensure even distribution of conditioned air throughout the device 100-A. The spacing of the channel seams 206-A relative to each other and the peripheral seam 204-A is such that the channels 226 are narrow and provides for a thin and low profile blanket).
Response to Arguments
Applicant’s amendments in the response filed on 10/01/2020 has been considered by the Examiner. Upon further consideration of the claims and in further 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794